Citation Nr: 1450496	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for residuals, shell fragment wound of the right hand.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a compensable evaluation for residual shell fragment wound of the right ankle has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Similarly, when a claimant asserts that his condition is worse than when last rated, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

The most recent VA examination of record is from September 2009.  In the VA Form 9 received in July 2010, the Veteran stated that his right hand was too weak to hold things.  This shows a worsening of symptoms as at the September 2009 VA examination no weakness of the hand was noted or reported.  Considering that the only VA examination of record is over five years old and the Veteran's reports of worsening symptoms, the Board finds that a new examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records.
 
2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to ascertain the severity of his service-connected residuals, shell fragment wound of the right hand to include any effects on employability.  The claim file should be made available to the examiner along with any pertinent records located in the Veteran's Virtual VA electronic claims file.  The examination report must include a complete rationale for all opinions and conclusions reached.
 
3.  The RO/AMC should also undertake any other development it determines to be warranted.
 
4.  The RO/AMC should then adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



